DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In response to the Preliminary Amendment filed on October 2, 2018, claims 1-19 are pending.

Specification
The disclosure is objected to because of the following informalities:  The term --This application is a national stage of PCT/CN2018/101919, filed on August 23, 2018 and claims priority to Chinese Application No. 201810400508.9, filed on April 28, 2018, the content of which in its entirety is herein incorporated by reference-- should be recited on Pg. 1 after the title of the invention, so as to update the status.  In addition, the description of reference number “171” in Fig. 2 is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al (US Pub. No. 2018/0260058) in view of Tsai et al (US Pat. No. 10,095,339 B1).

Regarding claims 3, 10 and 17, the teaching of Tsai et al broadly discloses that wherein the light shielding layer further comprises a light shielding portion, the light shielding portion and the second touch, wiring are formed by a single photomask process (see column 5, lines 54-57).
Regarding claims 4, 11 and 18, the teaching of Zhan et al broadly discloses that constituent materials of the second touch waring comprise one or more of molybdenum, aluminum, aluminum-nickel alloy, molybdenum-tungsten alloy, chromium, or copper (see [0058]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al (US Pub. No. 2018/0260058) in view of Tsai et al (US Pat. No. 10,095,339 B1) and further in view of Yang (US Pub. No. 2018/0356664 A1).
Regarding claims 2, 9 and 16, it is noted that the teachings of Zhan et al and Tsai et al do not specifically disclose that the plurality of second touch wirings arranged in an array and two ends of the first touch wiring couple with two of the second touch wirings arranged in a same column and adjacent to each other through the first through hole and the second through hole as required.  However, the teaching of Tsai et al broadly discloses that the plurality of second touch wirings arranged in an array and two ends of the first touch wiring couple with two of the second touch wirings arranged in a same column and adjacent to each other through the first through hole and the second through hole (see [0028]-[0030] and [0038]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill .

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al (US Pub. No. 2018/0260058) in view of Tsai et al (US Pat. No. 10,095,339 B1) and further in view of Bok et al (US Pub. No. 2017/0213873 A1).
Regarding claims 5, 12 and 1, it is noted that the teachings of Zhan et al and Tsai et al do not specifically disclose one portion of the first touch wiring is close to the first region and rest portion of the first touch wiring are away from the first region, alternatively, the first touch wiring is folly away from the first region as required.  However, the teaching of Bok et al broadly discloses that such feature of one portion of the first touch wiring is close to the first region and rest portion of the first touch wiring are away from the first region, alternatively, the first touch wiring is folly away from the first region (see [0106] and [0170]) is old and well known.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the array substrate of Zhan et al and Tsai et al with the feature of one portion of the first touch wiring is close to the first region and rest portion of the first touch wiring are away from the first region, alternatively, the first touch wiring is folly away from the first region as taught by Bok et al as both Zhan et al, Tsai et .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sera (US Pub. No. 2008/0211975 A1) discloses the liquid crystal device and electronic apparatus.
Sung et al (US Pub. No. 2015/0243681 A1) teaches the array substrate and method of manufacturing the same, and display device.
Yu et al (US Pub. No. 2015/0378486 A1) discloses the touch sensor integrated display device and method of manufacturing the same.
Kimura et al (US Pub. No. 2017/0153766 A1) teaches the liquid crystal display device and display device substrate.
Kimura et al (US Pub. No. 2018/0067592 A1) discloses the liquid crystal display device.
Wang et al (US Pub. No. 2018/0203313 A1) teaches the array substrate, display device, and manufacturing method for the array substrate.
Chen et al (US Pub. No. 2019/0129545 A1) discloses the touch panel, electronic device with same, and method for fabricating same.
Hwang et al (US Pub. No. 2019/0155430 A1) teaches the display device with touch sensor and method for manufacturing same.
Wu et al (US Pub. No. 2020/0185416 A1) discloses the array substrate and preparation method thereof, touch display panel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626